Citation Nr: 9924061	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-37 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased evaluation for bronchial 
asthma, evaluated as 30 percent disabling, for the purposes 
of accrued benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
June 1945.  He died on September [redacted], 1991.  The 
appellant is his surviving spouse.  

This appeal arises from a February 1990 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for the veteran's service-connected asthma.  The veteran died 
during the pendency of this appeal and this issue is before 
the Board of Veterans' Appeals (Board) for accrued benefits 
purposes.  By rating decision of September 1992, the RO 
denied a claim for service connection for the cause of the 
veteran's death.  

The appellant appeared to raise the issue of entitlement to 
service connection for the cause of the veteran's death, 
pursuant to 38 U.S.C.A. § 1151.  That issue was denied by 
rating decision of February 1995.  No appeal was made to that 
decision and therefore, that issue is not reflected on the 
title page.  

In September 1996 and September 1997, this case was remanded 
for further development of the record.

The Board also notes that during the pendency of the current 
appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) rendered a decision 
specifically on the issue of entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 1991).  In that decision, Wingo v. West, the 
Court determined that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to 
receive dependency and indemnity compensation benefits as if 
the veteran's death were service connected by demonstrating 
that the deceased veteran would hypothetically have been 
entitled to receive 100 percent disability compensation based 
on his service-connected disability at the time of death and 
for a period of 10 consecutive years immediately prior to 
death, though he was for any reason (other than willful 
misconduct) not in receipt of that 100 percent compensation 
throughout that 10 year period.  Wingo v. West, 11 Vet. App. 
307 (1998).  Application of this precedent decision should be 
considered and it is referred to the RO for further 
consideration.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The cause of the veteran's death in September 1991, 
according to the death certificate, was sepsis due to or as a 
consequence of empyema of the left lung.  Other significant 
conditions contributing to death but not related to the 
immediate cause were bronchopneumonia and coronary artery 
disease.

2.  At the time of his death, service connection was in 
effect for bronchial asthma, evaluated as 30 percent 
disabling.  

3.  The medical evidence does not show that the veteran's 
service-connected bronchial asthma substantially or 
materially contributed to his death or resulted in his 
empyema of the left lung, sepsis or cardiovascular disease or 
that empyema of the left lung, sepsis or cardiovascular 
disease were of service onset or related in any way to his 
military service.

4.  Bronchial asthma was not responsible for the veteran's 
death.  

5.  Prior to his death, the veteran filed a claim for an 
increased evaluation for bronchial asthma, evaluated as 
30 percent disabling.  

6.  At the time of the veteran's death, his bronchial asthma 
was productive of severe disablement.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1998).  

2.  An evaluation of 60 percent and no more for bronchial 
asthma for accrued benefits purposes is warranted.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was treated 
throughout service for bronchial asthma.  He was discharged 
on a Certificate of Disability for Discharge as a result of 
bronchial asthma, severe, caused by multiple allergens.  

By rating decision of June 1945, service connection was 
granted for bronchial asthma, rated as 30 percent disabling, 
effective June 1945.

The veteran underwent a VA examination in June 1946.  He 
complained of recurrent asthma attacks, that were worse in 
wet or stormy weather.  He also complained of frequent sore 
throats and general malaise.  Physical examination of the 
respiratory system revealed the chest to be symmetrical, 
bilaterally.  His chest expanded equally, but very poorly.  
There was no difference in mobility or contour.  Both lungs 
were normal to palpation, percussion and auscultation, except 
for some decreased breath sounds over the entire lung fields 
and some impairment of percussion note.  Most of his 
breathing was described as abdominal in type.  There were no 
rales or rhonchi heard.  There was some cough with a small 
amount of white sputum noticed.  There was no blood seen.  
There was marked dyspnea and orthopnea on exertion.  
Evaluation of the cardiovascular system proved normal.  The 
diagnoses were bronchial asthma and pulmonary fibrosis, 
secondary to asthma.  

The veteran underwent a VA physical examination in May 1949.  
Physical examination revealed the thorax to be symmetrical 
and expansion was equal and adequate.  His lungs were clear 
to percussion.  There were inspiratory and expiratory 
bronchial wheezes with prolongation of the latter phase.  The 
heart was not enlarged and there were no murmurs or 
arrhythmia.  The diagnosis was bronchial asthma, apparently 
under good control.

By rating decision of July 1949, the RO reduced the veteran's 
30 percent rating for bronchial asthma to 10 percent, 
effective September 1949.  The veteran was notified of the 
proposed reduction by letter of July 1949.  A consultation 
report dated November 1949 indicated that the veteran had 
severe asthma for two weeks and was under the care of his 
private physician.  Additional consultation reports of 
October 1950 show that he was receiving continuing treatment 
for asthma for which it was noted he was having weekly 
attacks.  

The veteran was hospitalized by VA from October 1970 to 
November 1970 for treatment and control of high blood 
pressure of approximately two years duration.  

The veteran was hospitalized by VA in May 1973.  He presented 
with a twenty year history of asthma that had become 
progressively worse over a two year period.  He gave a 
history of sudden shortness of breath and pericardial 
palpitation, approximately twelve hours prior to admission.  
Chest examination revealed bilateral basilar rales.  His 
heart showed irregular rhythm with numerous extrasystoles and 
no murmurs.  EKG showed left atrial enlargement, a sinus 
tachycardia with frequent PVC's and ST-T wave abnormality.  
There was no evidence of pulmonary edema or pneumonitis.  He 
was treated for congestive heart failure and asthma.  The 
discharge diagnoses were congestive heart failure, 
hypertension and asthma.  

By rating decision of August 1973, the veteran's 10 percent 
rating for bronchial asthma was increased to 30 percent, 
effective May 1973.  

The veteran was hospitalized by VA from March 1975 to 
June 1975.  On the day of admission, he developed sudden 
aphasia and right hemiparesis following a bowel movement. He 
was admitted to the acute stroke study and it was noted that 
his blood pressure was quite high.  A neurosurgical 
consultation was obtained and a cerebral angiogram was done, 
showing no aneurysm, no intracerebral hematoma and showing 
only a left cerebral infarction.  He was treated for his 
hypertension and provided speech and physical therapy.  The 
diagnoses were left cerebral infarction, hypertension and 
chronic obstructive pulmonary disease (COPD).  

From September 1979 to June 1981, the veteran was 
hospitalized by VA during which time a left cerebellar 
hematoma with displacement of the fourth ventricle was 
revealed.  It was noted that from 1980 to the time of 
discharge, he remained essentially stable but was markedly 
dysphagic with severely restricted expression and his 
hemiplegia was essentially unchanged.  It was recommended 
that the veteran was in need of chronic domiciliary care and 
was transferred to the Nursing Home Care Unit.  The diagnoses 
were old left hemispheric stroke and left cerebellar 
hematoma.  

From June 1981 to December 1982, the veteran was an inpatient 
at the VA Nursing Home Care Unit.  The examiner noted that 
during this time period, the veteran's course had been quite 
benign.  He had occasional respiratory infections but nothing 
of significance.  He was regularly discharged.  

A September 1983 VA aid and attendance examination showed 
that the veteran was in need of self care primarily for 
progressive brain deterioration and advancing age.  

The veteran was hospitalized by VA in March 1984 with a 
history of right spastic hemiplegia, left cerebellar hematoma 
and asthma, who had been in the Nursing Home Care Unit for 
many months and who had been discharged 14 months prior to 
this admission.  He was in his normal state of good health 
until three weeks prior to admission when he became short of 
breath.  The veteran claimed that there had been a change in 
his sputum to yellow with chronic cough.  Chest examination 
showed the lungs to have decreased breath sounds, 
bilaterally, with no wheezes, rales or rhonchi noted.  He was 
evaluated for ventricular ectopy and it was also noted that 
there was no productive cough while hospitalized.  

Medical records from Aart Geurtsen, MD, from October 1984 to 
September 1995 were associated with the claims folder.  These 
records reflect treatment for respiratory problems.  In 
October 1984, the veteran's lungs revealed poor breath 
sounds, bilaterally.  There were no wheezes or peripheral 
edema.  In November 1984, he had increased coughing and the 
examiner was unable to hear any breath sounds.  The diagnosis 
was rule out pneumonia.  Later that month, the medical 
records reflected that the veteran had been treated for 
bronchitis and he was doing much better, but still had some 
yellowish sputum.  The lungs also still exhibited poor breath 
sounds.  In September 1985, the veteran's chest x-rays showed 
that the right lung was clear and there was an abnormal 
density in the left lower lung base, medially situated which 
was suspect for a sizable left lower lobe bronchogenic 
carcinoma.  The veteran was apparently symptomatic and it was 
noted that this could have represented a focal area of 
pneumonia.  

In August 1985, the veteran was hospitalized for a left 
parotid mass.  While hospitalized, a chest examination 
revealed some mild supraclavicular retractions, and the lungs 
were clear bilaterally, with decreased breath sounds at the 
bases. 

In August 1985, the veteran underwent a VA aid and attendance 
examination.  The examiner noted that because of the 
veteran's stroke and immobilization, his pulmonary function 
had suffered, and he was not able to care for himself and 
required constant attention.   

In June 1986, a statement was sent to Dr. Geurtsen from 
Ronald A. Miller, MD regarding a referral for the veteran's 
primary complaint of spitting up gray sputum and difficulty 
in breathing.  Clinical examination did not demonstrate any 
particular pulmonary findings with the exception of the fact 
that the patient was using his accessory muscles.  The chest 
x-ray was unremarkable.  

In December 1986, Dr. Geurtsen submitted a letter to VA 
indicating, in pertinent part, that the veteran's condition 
had been deteriorating over the past two years.  It was noted 
that the veteran was being treated continually for 
bronchitis.  

The veteran underwent a VA examination in April 1987.  The 
veteran's spouse indicated that in addition to his service-
connected asthma, he had a cerebrovascular accident (CVA).  
He complained of having "a lot of trouble" breathing.  The 
veteran's chest revealed considerable wasting with all rales 
evident.  The expiratory phase was more prolonged than the 
inspiratory phase.  There were many rhonchi and expiratory 
wheezes heard in the chest.  Heart sounds were irregular.  
Chest x-ray showed minimal increased density in the left 
lower lung field, consistent with a consolidating process.  
The examiner stated that the veteran not only had bronchial 
asthma of moderate severity but also auricular fibrillation.  

The veteran was hospitalized at Community General Hospital in 
May 1988.  He was well known for his history that included 
COPD, severe by history, and status post two CVAs.  He was 
having some problems with breathing and was found to have 
rapid atrial fibrillation.  He was started on Digoxin by his 
private physician.  Initially, it was thought that the 
Digoxin was not working.  He became hypovolemic and had a 
significant episode of nausea and vomiting.  He was admitted 
for hydration.  Physical examination revealed heart tones 
were distant and breath sounds were diminished.  While 
hospitalized, the veteran was hydrated with intravenous 
fluids. The discharge diagnoses were cardiac arrhythmia with 
conversion, hypovolemia, corrected, and dehydration, 
corrected.  

The veteran was treated in the VA outpatient treatment clinic 
in June 1989 for breathing difficulty.  The assessment was 
chronic neurological problems, secondary to CVA, and COPD.  

In August 1989, the veteran underwent VA examination.  It was 
noted that the veteran had bronchial asthma and CVA.  He was 
unable to provide extensive medical history because of the 
CVA.  The medical history was provided by his wife.  He was 
noted to be bedridden due to a stroke.  It was also noted 
that his breathing was deteriorating and appeared to be his 
biggest problem.  He had episodes where he was unable to 
catch his breath.  He also had chronic, productive cough, 
occasionally gray and yellow in color.  Physical examination 
revealed the veteran's lungs to be clear with an 
inspiratory/expiratory ratio of 1 to 3.  There were no 
wheezes.  The diagnostic impression was bronchial asthma, 
seemingly stable.  

The veteran underwent a VA examination in December 1989.  The 
veteran was basically bedridden, slept in a sitting up 
position and had fairly frequent (every two to three days by 
history), asthma attacks with which he had shortness of 
breath and coughed up a lot of sputum.  No clear fevers, 
chills, sweats or chest pain were noted.  Physical 
examination revealed the veteran had decreased breath sounds 
throughout but no wheezes at all.  His heart had a regular 
rate and rhythm without murmur, rub or gallop.  X-ray 
examination showed no interval change in the appearance of 
the chest since his last chest x-ray study of January 1989.  
The diagnostic impression was that the veteran had what 
sounded more like COPD than asthma.  It was possible that he 
had some mild bronchiectasis suggested by his wife's 
indication that he had copious amounts of secretions or that 
he had aspiration of GI contents.  

Private treatment records dated from December 1987 to 
December 1989 from Dr. Geurtsen were obtained and associated 
with the claims folder.  These records reflect continuous 
contact with Visiting Nurses Association (VNA) regarding 
their in-home support provided to the veteran.  The records 
also reflect a few office visits but were more related to VNA 
contacts with Dr. Geurtsen regarding increased sputum and 
diagnoses of emphysema and bronchitis.  In May and June 1988, 
rales were noted in both lower lungs.  The lungs were clear 
and the veteran was instructed in deep breathing.  In 
November 1988, his lungs were clearer with coughing.  In 
December 1988, there were scattered rales throughout the lung 
fields and pedal edema was noted.  In January 1989, his 
coughing was much better and in February 1989, his 
respiration status had improved and his breathing was much 
better.  In May 1989, his lungs were clear but there was some 
loose rhonchi in the upper lobes.  In June 1989, it was 
reported by his wife that he was having "asthma attacks" 
two to three times per day.  He had turbulent air exchange 
but no rales or rhonchi were heard.  In July 1989, his lungs 
were clear, bilaterally, with a few rales and decreased 
breath sounds.  He was prescribed Theophylline elixir, three 
times per day.  

In April 1991, a Summary of Care was submitted by VNA.  VNA 
indicated that the veteran had an indwelling catheter, 
secondary to urethral stricture, impaired mobility and 
alteration in respiratory status.  VNA stated that the 
veteran's wife indicated that the veteran had increased 
difficulty breathing and was bothered by "asthma attacks."  
She needed to run a humidifier at night to help his 
breathing.  He had a cough with production of white sputum 
which intermittently became thick yellow.  Lungs were 
generally clear, diminished with scattered rales/rhonchi 
heard intermittently.  The home health aide was instructed in 
encouraging fluids and frequent change of position to prevent 
aspiration.  He was treated with Ceftin several times for 
upper respiratory infections.  

From June 1991 to July 1991, the veteran was hospitalized 
complaining of shortness of breath for a two week duration.  
The principal diagnosis was congestive heart failure.  Other 
diagnoses were history of asthma and hemiplegia.  

In August 1991, the veteran was taken to the VA hospital with 
complaints of difficulty breathing for a two week period, 
cold sweats and decreased appetite.  It was noted that the 
veteran was hospitalized from June 1991 to July 1991 for CHF.  
The assessment was that the veteran presented with an 
increased temperature and dehydration.  The examiner stated 
that while hospitalized, the veteran would be observed 
closely and when his heart rate and blood pressure were 
stable, they would decrease intravenous fluids (IVF).  A 
chest x-ray taken at that time revealed a tortuous aorta, 
left lobe infiltrate with left pleural effusion.  

In September 1991, a medical statement was submitted to the 
RO from a VA examiner that indicated that the veteran was 
hospitalized at that time by VA for pneumonia and urosepsis.  
His condition at that time was considered to be critical and 
his treatment consisted of antibiotics as well as comfort 
care.

The veteran's terminal VA hospital report indicated that the 
veteran was hospitalized from August 1991 until he expired in 
September 1991.  Physical examination on admission revealed 
that the veteran was severely ill with a temperature of 103, 
respiratory rate of 36, heart rate 145, and blood pressure of 
110/60.  The lungs were noted for inspiratory and expiratory 
wheezes, decreased aeration throughout.  Rales were not 
present.  The heart was tachycardic.  Extremities were with 
trace to 1+ edema.  The prognosis was poor and the veteran 
remained essentially unresponsive throughout the hospital 
course.  His condition did wax and wane somewhat; however, he 
continued to spike fevers throughout the course of his 
hospitalization.  In September 1991, he was found to be 
completely unresponsive and was pronounced dead with a 
diagnosis of cardiorespiratory failure secondary to pneumonia 
and urosepsis.  

The September 1991 final autopsy report was associated with 
the claims folder.  This report indicated that the veteran 
was admitted to the hospital with complaints of shortness of 
breath, fever, decreased appetite, decreased urine output, 
cold sweats and dehydration.  The primary diagnosis was CHF 
with possible urosepsis or pneumonia.  Treatment was begun 
with antibiotics, rehydration and oxygen.  Chest x-ray of 
August 1991 showed a left lung infiltrate.  He underwent 
several courses of antibiotic therapy, but his course 
declined clinically.  He was found unresponsive on 
September [redacted], 1991 and arrested.  The respiratory system 
on autopsy showed a large empyema on the left lung.  The 
bronchial tract was intact and free of mass, dilation or 
mucosal change.  The bronchial lumina contained small amounts 
of frothy mucoid material on the right and yellow fluid on 
the left.  The pulmonary arteries were opened in situ and 
were found free of major thrombi.  No emboli was seen in the 
peripheral arteries.  The pulmonary parenchyma of the apex 
was gray-pink, light spongy and crepitant on the right.  The 
left lung was edematous and exuded clear fluid on pressure.  
There were no nodules, infiltrative tissue or consolidated 
areas noted.  There was no gross emphysema or fibrosis.  The 
hilar lymph nodes were anthracotic and free of nodular 
lesions.  The major final autopsy diagnoses were left lung 
empyema; coronary artery disease, severe, diffuse; 
arteriosclerosis and arteriolosclerosis of kidney; 
cerebrovascular accident, left hemisphere, clinical; and 
arteriosclerotic disease, aorta, iliac bifurcation, renal 
arteries, focal.  The pathologist noted that the cause of 
death was not identified in this case, but most likely was 
due to sepsis.  There was no evidence of an acute myocardial 
infarction, but an arrhythmia could not be ruled out.  It was 
noted that an addendum would be added to the report by 
neuropathology after the brain had been examined.  An acute 
cerebrovascular accident might then be identified.  A March 
1992 addendum was added to the autopsy protocol.  The final 
neuropathological diagnoses were resolved focus of old 
hemorrhage and encephalomalacia; cerebral atherosclerosis, 
severe; and mild ventricular enlargement.

In April 1992, a statement was received by the RO from Dr. 
Geurtsen regarding his treatment of the veteran.  Dr. 
Geurtsen stated that he initially saw the veteran in 1985, 
with a history of cough, chronic bronchitis and chronic 
syphilis.  Since that time, the veteran received periodic 
treatment from Dr. Geurtsen.  He was also known to have COPD.  
The COPD became worse as the years went on and he developed 
atrial fibrillation in 1987.  In 1988, he developed atrial 
flutter and became incontinent, necessitating a Foley 
catheter.  He developed symptoms on and off in 1988 and 1989 
and received care from his wife and son and visiting nurse.  
He died in September 1991, in respiratory arrest.  Final 
diagnosis was end stage COPD in a man status post small 
stroke with arteriosclerotic heart disease (ASHD) and atrial 
fibrillation.  

In November 1993, the appellant testified at a personal 
hearing before a hearing officer at the RO.  She stated that 
the veteran had asthma that turned into emphysema.  She 
testified that he had numerous asthma attacks at night, had 
to sleep with his head elevated and produced copious amounts 
of sputum.  She related that during the veteran's terminal 
hospitalization in 1991, the physician treated the veteran 
for his heart condition rather than his asthma and stated 
that the veteran did not have asthma.  She testified that she 
did not believe the veteran was treated for his asthma 
condition and that his asthma did not go away.  Submitted in 
connection with the hearing were statements from the 
veteran's children indicating that they were aware of the 
veteran's ongoing chronic asthmatic condition.  

In March 1994, a medical statement was submitted to the RO 
from Dr. Geurtsen.  He stated that he treated the veteran 
between 1985 and 1988 for severe weight loss, COPD, which was 
in the terminal stage, severe flexion contractures and 
urinary tract infections.  He stated that the veteran was 
bedridden for at least two or three years and that he would 
make homevisits because of the veteran's inability to get out 
of bed.  

In November 1994, another letter was received from Dr. 
Geurtsen regarding his treatment of the veteran.  He related 
that he attended the veteran since 1985.  He had a history of 
cough, chronic bronchitis with severe wheezing at times, 
requiring nebulizers and inhalers.  The disease progressed to 
where it started affecting the veteran's heart and he 
developed atrial fibrillation in 1987, and was treated with 
Digitalis.  He had numerous infections involving his airways 
which were treated both with antibiotics and medications to 
open his lung passages.  His final diagnoses were chronic 
recurrent acute bronchitis with changes seen in asthma with 
multiple wheezing episodes and subsequent chronic scarring.  
Secondly, he had ASHD with atrial fibrillation and then 
developed strokes secondary to that.  

In December 1994, statements were received from the veteran's 
three sons on behalf of the appellant's claim.  These 
statements all related the symptoms exhibited by the veteran 
of wheezing, chest tightness and shortness of breath.  

In October 1996, Dr. Geurtsen submitted another medical 
statement to clarify his November 1994 medical statement.  He 
indicated that the veteran's bronchitis and recurrent cough, 
the severe wheezing and multiple treatments, resulted in 
stress on the heart, which in turn, caused atrial 
fibrillation to develop in 1987, which then had to be treated 
with Digitalis because of the rapid heartbeat that it caused.  
Secondary to the atrial fibrillation, he developed a stroke, 
and could not be placed on Coumadin and had to resort to 
using one Aspirin daily.  

In October 1998, a VA pathologist evaluation was submitted to 
review the veteran's autopsy findings.  The examiner stated 
that the cause of death appeared multifactorial whereby 
pleural empyema, mild coronary artery disease with multiple 
microscopic myocardial infarcts, CVA, left hemisphere and 
cerebral atherosclerosis, generalized systemic hypertensive 
and atherosclerotic changes and suspected sepsis, secondary 
to UTI or bronchopneumonia were the diseases and conditions 
that had the greatest contribution.  He concluded that there 
was mild to moderate pulmonary emphysema with mild 
peribronchial fibrosis consistent with the veteran's history 
of bronchial asthma.  The clinical severity, according to the 
examiner, of bronchial asthma, was very difficult to evaluate 
through examination of autopsy tissues.  While the chronic 
lung changes were recognized as service-connected disability 
contributing to morbidity, the examiner did not see direct 
evidence that they were a direct cause of death.  There also 
was no direct evidence that the pulmonary emphysema and 
obstructive bronchial asthma led to circulatory changes 
severe enough to cause Cor pulmonale or serious pulmonary 
arterial hypertension.  The examiner indicated that he could 
not identify a single, precise cause of death, and he 
determined that death was most likely multifactorial.  The 
fatal death trigger may have been a fatal cardiac 
dysrhythmia, in a background of myocardial ischemia.  While 
the bronchial asthma certainly contributed to morbidity, he 
found no direct and probable strong contribution to 
mortality.  Other diseases and conditions probably played a 
more important role:  pulmonary empyema, suspected sepsis, 
cardiac failure with pulmonary edema, generalized 
atherosclerosis, myocardial ischemia, status post previous 
CVA.  Given the level of morbidity, the underlying bronchial 
asthma certainly could have contributed to death, but 
probably only as an additional contributing factor among 
other, in part, more serious factors.  The examiner stated 
that he reviewed autopsy slides, the autopsy report, and a 
kodachrome slide of the gross pathology, and he agreed with 
the conclusions and evaluation of the autopsy report.  

Cause of Death

At the outset, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, she has presented a claim which is plausible.  The 
veteran's service medical records, private and VA records are 
associated with the claims folder.  The appellant has 
testified before a hearing officer at the RO.  The claim has 
been remanded twice; the record is now complete.  
Consequently, VA has fulfilled its duty to assist the 
appellant in the development of facts pertinent to her claim 
as mandated by 38 U.S.C.A. § 5107(a).  

At the time of the veteran's death, his only service-
connected disability was bronchial asthma, evaluated as 
30 percent disabling.  Additionally, at the time of his 
death, there was a claim pending for an increase in his 
rating for bronchial asthma.  According to the death 
certificate, he died on September [redacted], 1991, as a result 
of sepsis due to or as a consequence of empyema of the left 
lung.  Other significant conditions contributing to death but 
not related to the cause of death were bronchopneumonia and 
coronary artery disease.  It is the appellant's basic 
assertion that the veteran's service-connected chronic asthma 
so weakened his lungs that he developed emphysema and 
pneumonia, which caused the veteran's death.  The appellant 
also asserts that the veteran's heart condition was secondary 
to his service-connected asthma and this also contributed to 
his death.  

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c).  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  

The veteran's sepsis, left lung empyema, bronchopneumonia and 
coronary artery disease are not shown during his military 
service or until many years thereafter, and it is not 
contended otherwise.  Thus, there is no basis for a 
conclusion that any of these disorders are of service onset 
or otherwise related thereto.

In the instant case, the appellant claims that the veteran's 
service-connected bronchial asthma weakened his lungs and 
that he developed emphysema and pneumonia and that this 
caused his death.  She also asserted that his heart condition 
was secondary to his service-connected condition and that 
this also had an impact on his death.  The veteran's 
Certificate of Death indicates, in pertinent part, that the 
veteran died of sepsis, due to or as a consequence of empyema 
of the left lung.  Other significant conditions contributing 
to death but not related to the immediate cause of death were 
bronchopneumonia and coronary artery disease.  Additionally, 
the veteran's private physician indicated in one of several 
letters he submitted on behalf of the appellant's claim, that 
the veteran's bronchitis, recurrent cough, severe wheezing 
and multiple treatments resulted in stress on his heart which 
caused atrial fibrillation to develop and then required use 
of Digitalis because of the rapid heartbeat.  He did 
associate the veteran's atrial fibrillation to his service-
connected bronchial asthma (bronchitis), however, he did not 
indicate that this was the cause of the veteran's death.  He 
related in different medical statements that asthma, COPD and 
bronchitis, were a part of the veteran's final diagnoses, but 
he did not attribute any of these respiratory problems 
specifically to the veteran's death nor did he state that the 
veteran's heart disease that he related to his respiratory 
condition was the cause of his death.  Furthermore, the final 
autopsy indicated that the cause of death was most likely 
sepsis and there was no evidence of myocardial infarctions 
(MI), but arrhythmia could not be ruled out.  As a result, a 
pathological evaluation was performed in October 1998.  This 
evaluation indicated, in pertinent part, that although the 
clinical severity of the veteran's bronchial asthma was 
difficult to evaluate through examination of autopsy tissues, 
there was no direct evidence that chronic lung changes were a 
direct cause of death and there also was no direct evidence 
that pulmonary emphysema or obstructive bronchial asthma led 
to circulatory changes severe enough to cause Cor pulmonale 
or serious pulmonary arterial hypertension.  Since Dr. 
Geurtsen's medical records are devoid of any evidence linking 
the veteran's bronchial asthma to any cardiac condition that 
was known to cause the veteran's death and the Certificate of 
Death and pathology evaluation do not link the veteran's 
bronchial asthma to any cardiac condition that caused the 
veteran's death, service connection for the cause of the 
veteran's death is not warranted. 

Accrued Benefits 

The appellant claims that she is entitled to accrued benefits 
due and payable to the veteran at the time of his death.  She 
maintains that the veteran filed a claim for an increased 
evaluation for bronchial asthma and that he presented 
evidence that his service-connected bronchial asthma was more 
severe at the time of his death than the 30 percent 
evaluation he maintained.  

Under applicable criteria, periodic monetary benefits under 
laws administered by VA to which an individual was entitled 
at death under existing ratings or decisions, or those based 
on the evidence in the file at date of death and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such individual be paid to the veteran's spouse.  
Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no accrued benefits 
may be paid.  38 U.S.C.A. § 5121(a)(1)(A)(c); 38 C.F.R. 
§ 3.1000(a)(1)(i)(c) (1998).

The appellant has presented a well grounded claim for an 
increased evaluation for the veteran's service connected 
disability for accrued benefits purposes within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  As noted above, a 
claim for accrued benefits is based on based on evidence in 
the file at the date of death. The appellant has not alleged 
that any records of probative value that may be obtained, and 
which have not already been associated with the veteran's 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

At the time of the veteran's death, he was service-connected 
for bronchial asthma, evaluated as 30 percent disabling.  

Under pertinent criteria, a 30 percent evaluation was 
warranted under Diagnostic Code 6602 where asthma was 
moderate in degree, requiring asthma attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation for 
asthma was warranted where the disorder was severe in degree, 
requiring frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on slight exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  A 100 percent evaluation for asthma 
was warranted where the disorder was pronounced in degree, 
requiring asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  Note:  In the absence of clinical findings of asthma 
at time of examination, a verified history of asthma attacks 
must be of record.  

In the instant claim, the veteran's bronchial asthma 
symptomatology documented prior to his death was mostly 
severe in degree.  Although there was often no wheezing, the 
medical evidence provided a history of "attacks" documented 
from one every two to three days, to two to three daily.  He 
was on Theophylline elixir daily and in addition to shortness 
of breath, decreased breath sounds and shallow respiration, 
the evidence is replete with documentation that the veteran 
produced copious amounts of sputum.  Since the veteran was 
bedridden due to CVA, the level of his exertion could not be 
determined.  Based on the foregoing, and resolving all 
reasonable doubt in the appellant's favor, a 60 percent 
evaluation is warranted for the veteran's bronchial asthma 
based on accrued benefits.  However, a 100 percent evaluation 
for bronchial asthma is not warranted.  As previously stated, 
the veteran was bedridden and in impaired health as a result 
of his CVAs.  There is no medical evidence of record which 
shows that he had severe dyspnea on slight exertion and 
marked loss of weight or other evidence of severe impairment 
of health due to his bronchial asthma.  Therefore, a 
60 percent evaluation and no more is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

An increased evaluation to 60 percent for bronchial asthma 
for the purposes of accrued benefits is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

